Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the submitted amendment to the title.

Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A. Claims 1, and 3-14 are directed to image processing apparatus, image processing method and non-transitory recording medium storing program code to be executed by an image processing apparatus. Claims 1, 13, and 14 identify the uniquely distinct features of “wherein the first processor determines a first clock frequency to be the operating frequency when the network packet received by the first processor requests an immediate response, and determines a second clock frequency to be the operating frequency when the network packet received by the first processor does not request the immediate response, the second clock frequency being lower than the first clock frequency”. The closest prior art Arora et al. (US 2015/0186160) teaches policy management logic that make performance policy decisions based on a predicted duration of an active state of one or more of the processing devices. The predicted duration of the active state may be combined with predicted durations of other states, such as idle states, to further improve the effectiveness of the performance policy decisions (paragraph [0017]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675